Citation Nr: 1646084	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-23 592	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from February 2002 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2014, the Board issued a decision on the appealed issues relating to tinnitus, and also remanded the claims related to bilateral hearing loss and upper and lower back disabilities.  Following the remand, the RO issued a rating decision in August 2014 awarding service connection for upper and lower back disabilities.  Thus, the only issue remaining within the Board's jurisdiction is that of whether service connection is warranted for bilateral hearing loss.


FINDING OF FACT

In September 2014 and November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative, respectively, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of whether service connection is warranted for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a statement in September 2014 indicating his satisfaction with the decision on his appeals and indicating he no longer wished to pursue the remaining appeals in the Board remand.  In November 2016, the Veteran's representative followed up with a motion to withdraw the pending appeal.  Thus, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of whether service connection is warranted for bilateral hearing loss is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


